DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 13 are pending.  Claims 1 have been amended.  Claims 2-12 have been canceled.  

Response to Arguments
Applicant’s arguments filed 6/04/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of over Sisk et al. US 9,356,327 in view of Koshimzu US 2003/0012255, Teggatz et al. US 2013/0181724 and Haker et al. US 4,187,462.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. US 9,356,327 in view of Koshimzu US 2003/0012255, Teggatz et al. US 2013/0181724 and Haker et al. US 4,187,462.

Regarding claim 1, Sisk teaches:
A high-voltage battery for a motor vehicle, 
comprising: 
at least one battery cell for storing electrical energy (Fig 4A-4B); and 
at least one temperature sensor (Fig 4A #404 Fig 4B #412), 
by which a temperature of the battery cell is detectable (Col 4 lines 33-36 “a temperature sensor, a voltage sensor, a pressure sensor, or any other sensor configured to sense a cell condition”), 
wherein the temperature sensor is arranged within the battery cell (Fig 4A #404 and 302 Fig sensor within cell),
the battery cell comprises a housing (cells have their own separator housing. Fig 2 #208 and Fig 3 # 308 Col 4 lines 15-20 “Cells 302 are aligned in series and cell terminals 304 of adjacent cells 302 are connected by inter-cell connectors 306, which are shown to bridge over housing cell separators 308, which can be part of a mono bloc container”) having at least one location space (in-situ sensor location is the location space of the cell. Fig 3 #303 and Fig 4 #408, and 404; Col 4 lines 30-35 “Cells 302 are aligned in series and cell terminals 304 of adjacent cells 302 are connected by inter-cell connectors 306, which are shown to bridge over housing cell separators 308, which can be part of a mono bloc container.”), 
(Fig 4B #412 temperature sensor and 418 electrolyte in cell which is in location space),

the battery cell comprises at least one electrode which is arranged in the location space (Fig 4A #410 Electrode in location space),
the temperature sensor is arranged in the location space (Fig 4A # 404 sensor and #410 electrode in cell and cell in location space Fig 2 #208), 
at least a part of the temperature sensor is arranged on the electrode (Col 4 lines 45-50 “the electrode leads and connect temperature sensor 404”),  
at least a part of the temperature sensor is configured as a coating of the electrode (Col 4 lines 47-51 “a protective coating 408 is applied and contacts 410 originating from temperature sensor” and Col 5 lines 45-50 “The sensor can be directly applied to an integrated electrode by spraying or dip-coating, eliminating the need for bulky or fragile connections, such as wire-bonds The ability to directly apply sensor material to the electronics is a key differentiator for this graphene application.”) and 
the component is a coating or an electrode film of the battery cell (Fig 4A-B; Col 4 lines 45-50 “a conductive coating is applied to mandrel 406 to form the electrode leads and connect temperature sensor 404”).

Even though Sisk teaches:
the temperature sensor comprises at least one circuit (temperature sensor is a circuit Col 4 lines 42-47 “FIGS. 4A-B, a microsensor integrated circuit (IC) chip may be used as a sensor, and includes supporting electronic functions. In one embodiment, in case of a temperature sensor, the IC chip includes a temperature sensor head.”),
Sisk does not explicitly teach:
the temperature sensor comprises at least one oscillating circuit,
Koshimizu teaches:
the temperature sensor comprises at least one oscillating circuit (LC circuit has capacitor and inductor coil to detect temperature wherein the LC circuit is an oscillation circuit Fig 1 #1; Par 0049 “The LC circuit 1 is, as the need arises, formed one or more on prescribed positions on the dummy wafer DW, thereby enabling to detect the temperatures” Par 0052 “an oscillator is configured to take in even an external conductor as part of load thereof. Accordingly, when electric energy oscillated in the oscillator”),
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify/substitute the temperature sensor comprising the circuit taught by Sisk to have at least one oscillating circuit taught by Koshimizu for the purpose of accurate temperature measurement (Refer to Par 0005) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Even though Sisk teaches:
the temperature sensor comprises at least one circuit as noted above and wherein the circuit is constituted by a component of the battery cell (temperature sensor is a circuit that is constituted by a component of the battery cell i.e. part of the battery cell. Fig 3 #303 constituted by a component of #302 and Fig 4A-B),
Sisk does not explicitly teach:
a coil or the capacitor of the oscillating circuit is constituted by a component of the battery cell, 
Koshimizu teaches:
a coil or the capacitor of the oscillating circuit is constituted by a component (LC circuit has capacitor and inductor coil to detect temperature wherein the LC circuit is an oscillation circuit constituted by component of wafer. Fig 1 #1; Par 0049 “The LC circuit 1 is, as the need arises, formed one or more on prescribed positions on the dummy wafer DW, thereby enabling to detect the temperatures” Par 0052 “an oscillator is configured to take in even an external conductor as part of load thereof. Accordingly, when electric energy oscillated in the oscillator”).
Therefore it would’ve been further obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify/substitute the circuit is constituted by a component of the battery cell taught by Sisk to have a coil or the capacitor of the oscillating circuit taught by Koshimizu and would therefore create a coil or the capacitor of the oscillating circuit is constituted by a component of the battery cell with substitution as such for the purpose of accurate temperature measurement (Refer to Par 0005) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Even though Sisk in view of Koshimizu teach:
the temperature sensor comprises at least one oscillating circuit as noted above.
Sisk in view of Koshimizu do not teach:

Teggatz teaches:
wherein the temperature sensor (par 0015 “temperature sensor) comprises at least one oscillating circuit (circuit generating resonant frequency; see par 0016 “resonant frequency”; Fig 1 #100 with #122 a coil and capacitor which creates an oscillating circuit.), 
by which the temperature is detectable by reference to detuning of the oscillating circuit associated with action of temperature (par 0016 “measuring at least one detuned temperature state”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify temperature sensor taught by Sisk in view of Koshimizu to have temperature sensor taught by Teggatz for the purpose of improving and having efficient detection. (Refer to par 0003) 

The combined teaching of Sisk in view of Koshimizu and Teggatz do not explicitly teach: 
the detuning of the oscillator circuit is based on at least one of a dielectric constant and a permittivity of a capacitor, 
Haker teaches:
detuning is based on at least one of a dielectric constant and a permittivity of a capacitor. 
(Col 4 lines 35-40 “The electrical property, the change of which causes the L-C oscillation range to be detuned, can therefore be the dielectric constant or the permeability of the measurement volume”)
Sisk in view of Koshimizu and Teggatz to be detuned as taught by Haker for it is known that capacitive properties of a capacitor are already based on properties such as a different dielectric constant and different permeability (Refer to Col 4 lines 402-45) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 13, Sisk teaches:
A motor vehicle, comprising at least one high-voltage battery (Col 7 lines 25-30 “multiple vehicle generations, such as advanced electric vehicles. The UESS battery technology is fully compatible with future battery chemistries as well as the existing manufacturing technologies. The technologies for the UESS batteries are highly compatible with the manufacturing infrastructure already in place in the automotive industry.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reihlen et al US 2015/0037635 temperature sensor with battery.  Song et al. US 9,618,396 oscillating circuit temperature sensor. Rastegar et al. US 2017/0085107 temperature sensor with oscillating circuit and inside battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859